Exhibit C
Neville Jemmott -

   

From: Dwayne Harris

Sent: Thursday, March 1,'2018 1:55 PM

To: Neville Jemmott

‘Cor Gloria Wallace¢ Richard Yao; harrjs.dwayne56@yahoo.com
Subject: RE: Quality: Asstitarice Manager Job: Description

Morning,

Thanks forthe proposed job offer,
As.discussed on February 27, 2018.

| received the job description and. reviewed it completely.and decline.the demotion with: the 18-75%
reduced compensation offer In Salary.

AS'a recap in conversation from February 28, 2018 and as you stated gossip and no offers was'made to staff, but DHS
was recommending changes which some recommended changes included me:

The proposed changes that potentially includes me, and potentially impacts me was discussed on.2/27/18.

As-also discussed t'2/27/18'that it’s not‘ performance issue and | appreciate Neville and Gloria acknowledging that
during our conversation. ‘

itis extremely uncomfortable knowing that members of my team:have more Information ‘than the Site Director

When |-returried back to work on 10/2/17. | was informed.to report to 3001 Briggs in which 1 did, then Informed to
report to 1802 Crotona Avenue In Novemberand tasked with implementing a model program for the agency at 1802
Crotona.

The agency does ‘not have Medical benefits-or any other benefits that |-use.

| have not used. the new federal family leave benefit that was recently made available.

| do not requést or ask for any ‘accommodations.
| support myself with: my.own Insurance and manage my Specialists and co-payments as needed arid I do not have

Medicaid.
There are-also times when'| do not gét paid and | just inform my. staff and Supervisor that! will be-out and.

You can respond to.my personal:email.as‘| provided Gloria my company phone.
Mr. Rivera also-came to:speak'to me as well:a few minutes ago and provided clarity.on his decision.

Thanks

 

 
